Citation Nr: 1642737	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-27 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating decision, the RO denied service connection for a left knee disorder. The Veteran appealed this rating action to the Board.

In March 2013, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

In April 2015, the Board remanded the matter on appeal to the RO for additional development.  Specifically, the RO was to obtain outstanding VA and private treatment records, and schedule the Veteran for an examination to determine the etiology of his left knee disability.  Thereafter, VA treatment records, dated from November 2009 to July 2001, reports, prepared by St. Vincent and Hamot Surgery Centers, dated from October 2005 to May 2013, and an October 2015 VA Knee/Lower Leg Disability Benefits Questionnaire (DBQ) report were received into the Veteran's Veterans Benefits Management System electronic record. 


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's left knee disability was initially manifested during his period of active military service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left knee disability, variously diagnosed as anterior cruciate ligament repair; patellofemoral syndrome; torn medial meniscus; septic joint-post-operative; and patella-femoral joint injury, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.   

Given the fully favorable decision regarding the Veteran's claim, the Board finds that any issue with regard to the timing or content of the VCAA notice or with regard to the duty to assist  provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the correct evaluation and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II. Merits Analysis

The Veteran seeks service connection for a left knee disability.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has been diagnosed with arthritis of the left knee, the presumption is for application with respect to his claim for service connection for a left knee disability.  Id.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the evidence of record demonstrates that the Veteran has been diagnosed with arthritis of the left knee, service connection via the demonstration of continuity of symptomatology theory is for application in the current appeal.  Id.   

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 .

The Board will resolve reasonable doubt in the Veteran's favor and award service connection for a left knee disability.

Turing to Shedden/Caluza element number one (1), evidence of a current disability, the Veteran has been diagnosed, in part, with patellofemoral pain syndrome and anterior cruciate ligament tear of the left knee.  (See October 2015 VA Knee/Lower Leg DBQ).  Thus, the Board finds that there is evidence of current left knee disabilities and, thus, Shedden/Caluza element number one (1) has been met.

Regarding Shedden/Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records (STRs) reflect that he was seen in the primary care clinic with complaints of having re-injured his left knee while ascending the stairs the previous evening in mid-June 1985.  The Veteran related that he felt pain and a "pop" in the left knee.  The examining clinician noted that the Veteran had originally injured his left knee during basic training ("strain").  An assessment of left knee strain was entered.  The Veteran was placed on a limited profile because of his left knee strain. He was instructed not to run, march or engage in any physical conditioning for one (1) week.  He was allowed to ride the bus to class.  In early July 1985, the Veteran was seen in the orthopedic clinic after his left knee gave way while he was jogging in place.  An examination of the left knee was positive for patellofemoral pain.  There was no evidence of any laxity.  The left knee had full range of motion.  X-rays of the left knee were negative.  The examining clinician entered an impression of patellofemoral pain syndrome. A fracture was to be ruled out.  He was issued a Cho Pat strap.  The Veteran was placed on a physical profile.  The Veteran was instructed not to engage in any running, marching, climbing, lifting or prolonged standing.  In early January 1986, the Veteran was seen for a sprained left knee after he twisted it and fell after he had slipped on ice.  An examination of the left knee was essentially normal.  The examining clinician entered an assessment of mild strain to the left knee.  A February 1989 report reflects that the Veteran's records were reviewed at separation and that it was determined that a physical evaluation was not desired or required.
Thus, because there is evidence of in-service treatment for the left knee during service, Shedden/Caluza element number two (2), evidence of in-service disease or injury, has been met.

Finally, turning to Shedden/Caluza element number three (3), nexus to military service, there are private and VA opinions in support of and against the claim. 
Evidence in support of the claim includes a March 2012 opinion, authored by M. B., M. D., the Veteran's surgeon/orthopedic physician.  Dr. M. B. indicated that the Veteran had osteoarthritis changes of the left knee with suprapatellar joint effusion and patellofemoral syndrome.  Dr. M. B. concluded that "[t]he original injury to left knee, dislocation of the left patella, that was sustained in basic training, was not properly diagnosed and treated.  Subsequently that injury has now led to surgery to correct the constant dislocation of the patella and to correct the problems associated with the dislocations."  Thus, it was his professional opinion that service connection of "these injuries" could not be denied.  (See March 2012 statement, authored and provided by Dr. M. B.).  The Board finds Dr. M. B.'s opinion to be of minimal probative value because it is based on an inaccurate premise, namely that there is clinical evidence of the Veteran having dislocated his left knee in service.  See Kahana v. Shinseki, 24 Vet. App. 428,(2011) (noting that a medical opinion based upon an incorrect factual premise is of no probative value).  Second, Dr. M. B. did not provide any supporting rationale for his favorable conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, for these reasons, the Board finds Dr. M. B.'s opinion to be of minimal probative value in evaluating the claim for service connection for a left knee disability. 

Evidence against the claim includes VA examiners' opinions, authored in September 2011 and October 2015. 
In September 2011, a VA nurse practitioner (NP) provided an opinion that is against the claim.  After a review of the Veteran's history with respect to his left knee, which included the above-cited service treatment records, and post-service history that is consistent with that previously reported herein, the VA NP opined that the Veteran's left knee condition was not the direct or proximate cause of his in-service left knee injuries or diagnosed left knee strain.  (See September 2011 VA opinion). The VA NP, however, failed to consider one of the Veteran's theories of causation, namely that as a result of the in-service injury to the left knee being misdiagnosed and treated, he experienced constant dislocations of the left patella and, ultimately, underwent surgery to repair a tear of the left meniscus.  (See Transcript at pages 4-6).  Since the VA NP did not consider this theory of causation, the Board finds this opinion of reduced probative value in evaluating the Veteran's claim for service connection for a left knee disability. 

In October 2015, a VA Doctor of Osteopathy (DO) diagnosed the Veteran with the following left knee disabilities:  (i) anterior cruciate ligament repair (per Veteran's report); (ii) patellofemoral syndrome; (iii) torn medial meniscus (per the Veteran's history); (iii) septic joint-post-operative; and, (iv) patella-femoral joint injury.   The VA DO opined, after a physical evaluation of the Veteran's left knee and a review of the above-cited private and VA opinions that are supportive of and against the claim, respectively, that there was no objective evidence that the Veteran's left knee condition had been misdiagnosed during service because there was no documentation in the medical history of a complaint of his knee cap sliding to the side.  Notwithstanding the foregoing, the VA DO opined that there was magnetic resonance imaging (MRI) evidence of a shallow femoral trochlea [of the left knee] which was compatible with the history provided by the Veteran.  Thus, taking the Veteran at his word but without objective evidence, the VA DO concluded that it was at least as likely as not the Veteran's left knee chronic patellar subluxations (claimed as dislocations with resulting part of surgery to stabilize the patella per patient description as no operative report was available for review) had occurred during military service.  

The VA DO further concluded that as far as the Veteran's condition which ultimately led to left knee surgery for the issues of torn meniscus and anterior cruciate ligament (ACL) ligament repair, there was a lack of documentation for the period from 1989 until 2008/2009 to fully support or refute his contention.  The VA DO indicated that the Veteran had sustained an injury [to the left knee] in late January 2010, which he had forgotten about that could have caused damage to his knee.  The VA DO also reported that it was possible that if the Veteran had sustained an acute subluxation or dislocation for which he was evaluated at a private facility in December 2011, he could have twisted and fallen and damaged his ACL and his meniscus at that time.  Thus, the VA DO concluded that the issue of whether the Veteran's left knee subluxation led to his left knee surgery for the issues of a torn meniscus and ACL ligament repair could not be resolved without resorting to mere speculation with the evidence presented.  (See October 2015 VA opinion).  The speculative opinion is afforded low probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current left knee pain and giving way and other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, left knee subluxation is clearly a symptom that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999). 

The Board finds, for purposes of this decision, the lay accounts regarding the onset of the symptoms of the Veteran's left knee subluxations during service, and October 2015 VA DO's conclusions that his chronic left knee patella subluxations (claimed as dislocations) had occurred during service and that there was reasonable doubt to support his contention that his left knee condition had ultimately led to his left knee surgery for the issues of torn meniscus and ACL ligament repair, supportive of the theory that the Veteran's left knee disability, variously diagnosed as anterior cruciate ligament repair; patellofemoral syndrome; torn medial meniscus; septic joint-post-operative; and patella-femoral joint injury, had its onset during military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left knee disability, variously diagnosed as anterior cruciate ligament repair (per Veteran's report); patellofemoral syndrome; torn medial meniscus (per the Veteran's history); septic joint-post-operative; and patella-femoral joint injury, had its onset in service and thus warrants a grant of service connection.


ORDER

Service connection for a left knee disability, variously diagnosed as anterior cruciate ligament repair; patellofemoral syndrome; torn medial meniscus; septic joint-post-operative; and patella-femoral joint injury, is granted 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


